Motion granted, and decision [ante, p. 6421 amended to read as follows:. Order reversed on the law, and writ dismissed, upon the authority of Matter of Reinhardt v. Newport F. S. Corp. (232 N. Y. 115) on the ground that the operation of a hydroaeroplane, on the waters of Lake George, propelled by an engine operated by the explosion of gasoline, without having the exhaust from the engine run through a muffler, or so constructed and used as to muffle the noise of the exhaust in a reasonable manner, is a violation of section 1500-a of the Penal Law. All concur.